DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is objected to because it is unclear if the second cable and the third cable are of the plurality of cables (as in claim 1) or if they are in addition to the plurality of cables (as it appears from the current formatting of the claim). Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to set forth the winch assembly as "a winch ... having a drum..." wherein the first cable and the second cable are both secured to said drum. The original disclosure only describes the winch assembly as having a plurality of drums. (See Specification; ¶0001, ¶0002, ¶0009, ¶0011, ¶0022, ¶0023, ¶0033.) Also, no single such drum was shown in the drawings, only multiple drums (including 32, 34, 36). A winch or winch assembly having a single drum that is secured to and controls movement of both the first cable and the second cable was not described in the application as filed. Therefore, claim 1 contains new matter and is rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, and 19 have been amended to similarly set forth "said slusher bucket [being] located along said sloping surface between said first and second pulleys secured to said upper transverse anchoring cable and said winch assembly." It is unclear if this limitation means the bucket is between said first and second pulleys, which are secured to said upper transverse anchoring cable and said winch assembly, or it means the bucket is between the pulleys and the winch. Therefore, claims 1, 9, 11, and 19 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "said w" in its last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said winch assembly" in the last line of labeled p. 4. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vivian (US 522,443) in view of McGavin (US 159,594).

With respect to claims 1, 11 and 19, Vivian discloses a system especially adapted for removing materials from a sloping surface, said system comprising:
a slusher bucket (F);
a plurality of cables (including E, G, H) connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface, said plurality of cables including a first cable, a second cable and a third cable;
a plurality of pulleys (including those at 2, 3, 4, 6) communicating with the plurality of cables to control the selective movement of the slusher bucket, said plurality of pulleys including a first pulley and a second pulley;
a winch (including C, D) connected to said first, second, and third cables, said winch having a drum that controls movement of the plurality of cables;
said first cable (E) having a first end connected to (an up-slope corner edge of) said slusher bucket, said first cable routed around said first pulley (at 6), and said first cable having a second end secured to the drum (of C);
said second cable (G) having a first end connected to (an opposite up-slope corner edge of) said slusher bucket, said second cable routed around said second pulley (at 4), and said second cable having a second end secured to the drum (of C);
said third cable (H) having a first end connected to a down-slope end of said slusher bucket and said third cable having a second end secured to the winch and attached to the drum (of C via A, D); and
an upper anchor (W) located above the sloping surface (see Fig. 2);
wherein said plurality of pulleys are secured to said upper anchor;
wherein said first and second pulleys are spaced from one another on said upper anchor (vertically in Fig. 2);
wherein said slusher bucket (F) is located along said sloping surface between said first and second pulleys secured to said upper anchor and said winch (see annotated Fig. 2 of Vivian in Figs. A and B, below).


    PNG
    media_image1.png
    380
    840
    media_image1.png
    Greyscale

Figure A. Annotated Fig. 2 of Vivian (US 522,443).


    PNG
    media_image2.png
    380
    840
    media_image2.png
    Greyscale

Figure B. Annotated Fig. 2 of Vivian (US 522,443).


Vivian does not explicitly disclose the anchor for the pulleys being an upper transverse anchoring cable, wherein said plurality of pulleys are secured to said upper transverse anchoring cable.

McGavin teaches a system adapted for removing materials from a sloping surface, said system comprising:
a slusher bucket (C);
a plurality of cables (including a') connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface;
a plurality of pulleys (including E', F') communicating with a plurality of cables to control the selective movement of the slusher bucket;
a winch assembly having a plurality of drums (including G, D) which control movement of the plurality of cables; and
an upper transverse anchoring cable (including center section of A) capable of being located at a selected position at or near an upper surface of the sloping surface, wherein one or more of the plurality of pulleys is secured to said anchoring cable.

Vivian and McGavin are analogous because they both disclose systems for removing materials from a sloping surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Vivian with the anchoring means as taught by McGavin in order to allow multiple slusher buckets to utilize the same anchor (see Fig. 1 of McGavin).

With respect to claims 2 and 12, McGavin discloses said upper transverse anchoring cable (including center section of A) being elevated above ground over which said upper transverse anchoring cable is mounted (see Fig. 1).

With respect to claims 3 and 13, McGavin discloses said upper transverse anchoring cable (including center section of A) having first and second ends, each end of said upper transverse anchoring cable being anchored to the ground by one or more ground anchors (including B).

With respect to claims 4 and 14, McGavin discloses said one or more ground anchors including a plurality of ground anchors (including B) interconnected to an adjacent end of said upper transverse anchoring cable (including center section of A) by corresponding connecting cables (including c or staked end sections of A).

With respect to claims 5 and 15, McGavin discloses a mounting assembly for securing said anchoring cable (including center section of A) to the ground, said mounting assembly including a cable ring (rings shown connecting c to B) attached to each opposite end of said anchoring cable, and a plurality of ground anchors (including B and stakes shown at the ends of A) attached to each cable ring by a corresponding plurality of connecting cables (including staked end sections of A).

With respect to claims 6 and 16, McGavin discloses said anchoring cable (including A) including a second plurality of cables connected to one another, end to end, and wherein at least one cable of said second plurality of cables (including staked end sections of A) extends in a different direction as compared to other cables (A capable of being segmented; c also connected to A via D) of said second plurality of cables.

With respect to claims 7 and 17, McGavin discloses said anchoring cable (including center section of A) extending linearly.

With respect to claim 8, McGavin discloses said anchoring cable (including A) having a plurality of segments that extend linearly, and at least one segment of said plurality of segments (including staked ends of A) extending in a different direction.

With respect to claim 9, Vivian and McGavin teach providing and securing the system as set forth above. Further, McGavin teaches selectively positioning and repositioning the pulleys on said anchoring cable to achieve desired control of the slusher bucket as it is moved up and down the sloping surface and as it is moved laterally across the sloping surface (see page 2, col. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system in a manner as taught by McGavin in order to grade an area of greater width.


Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. The objection to claim 11 has not been addressed and is maintained.

In response to Applicant's argument against the combination of Vivian and McGavin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it would be well within routine skill of one in the art to substitute the anchor(s) of Vivian with anchoring means as taught by McGavin.

Applicant argues: "Even if the tower W' was replaced with the anchoring cable assembly of McGavin, this does not cure the other defects, namely, that the slusher bucket be located along the sloping surface between the pulleys secured to the anchoring cable and the winch assembly. The pulleys 4 and 6 in Vivian are secured on the intermediate tower W accordingly, the scraper F is not located between the pulleys/anchoring cable and winch, but rather the scraper is located outside of the pulleys/anchoring cable and winch." (See Remarks of 3/1/2021, labeled p. 9.)
Applicant's argument is unpersuasive because of the bucket (F) of Vivian is considered to be "located along the sloping surface between the pulleys secured to the anchoring cable and the winch assembly" as shown in Figs. A and B, above. It is noted that recitation of being "between" is sufficiently broad to be met by that which is taught by Vivian, especially in light of the location "between" shown by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Previously cited Crawford (US 1,332,609) shows pulleys spaced in a horizontal manner further precluding contact or interference of cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/3/25/21